PER CURIAM.
We affirm. Appellant filed a multi-count amended complaint against several defendants claiming damages for the wrongful death of Leigh Ann Guerette. The trial court dismissed with prejudice appellant’s claim against the State of Florida, Department of Agriculture & Consumer Services. The court concluded that section 616.242, Florida Statutes (1993), does not as a matter of law create the relationship necessary to place a special duty on the State of Florida. We agree and affirm based on the authority of Trianon Park Condominium Ass’n v. City of Hialeah, 468 So.2d 912, 917 (Fla.1985).
AFFIRMED.
DELL and GUNTHER, JJ., and HENNING, PATTI ENGLANDER, Associate Judge, concur.